


EXHIBIT 10.20


JOINDER


This JOINDER (this "Joinder") to the Amended and Restated Exchange Agreement,
dated as of March 1, 2011 (the "Exchange Agreement"), by and among FIG Corp., a
Delaware corporation, FIG Asset Co. LLC, a Delaware limited liability company,
Fortress Operating Entity I LP, a Delaware limited partnership, Principal
Holdings I LP, a Delaware limited partnership, and Peter Briger, Jr., Wesley
Edens, Robert Kauffman, Randal Nardone and Michael Novogratz is made as of March
12, 2014, by FOE II (New) LP, a Delaware limited partnership ("FOE II").
WHEREAS, on June 12, 2012, FOE II was formed as a wholly owned subsidiary of FIG
Corp.; and
WHEREAS, FIG Corp. has required FOE II to execute and deliver this Joinder
pursuant to Section 3.4 of the Exchange Agreement.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, FOE II hereby agrees as follows:


Section 1.1    Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the meaning set forth in
the Exchange Agreement.
Section 1.2    Joinder. Effective as of June 12, 2012, FOE II hereby
acknowledges and agrees to become a "Partnership" (as defined in the Exchange
Agreement) for all purposes of the Exchange Agreement and to be bound by all of
the terms and conditions of the Exchange Agreement.
Section 1.3    Notice. All notices, requests, consents and other communications
hereunder to FOE II shall be deemed to be sufficient if contained in a written
instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 1.3) or nationally
recognized overnight courier, addressed to FOE II at the address or facsimile
number set forth below or such other address or facsimile number as may
hereafter be designated in writing by FOE II:
FOE II (New) LP
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
            46th Floor
            New York, NY 10105
            (T) (212) 798-6100
(F) (917) 591-8433
Section 1.4    Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF).
[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by FOE II
as of the date first above written.




FOE II (NEW) LP, a limited partnership


By: FIG CORP., its general partner






By: /s/ Daniel Bass________________
Name: Daniel Bass    
Title: Chief Financial Officer








































































Signature Page for Joinder by FOE II (New) LP
to the Exchange Agreement




